                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

 Kenneth C. Phipps,                               )             C/A No.: 5:21-801-DCC
                                                  )
                        Petitioner,               )
                                                  )
         v.                                       )                     ORDER
                                                  )
 Stevie Knight, Warden; and Melissa               )
 Forsyth, Administrator,                          )
                                                  )
                        Respondent.               )
                                                  )

       Kenneth C. Phipps (“Petitioner”), proceeding pro se, is an inmate incarcerated at FCI Estill

Camp, in the custody of the Federal Bureau of Prisons. On March 22, 2021, the court ordered

Petitioner to pay the filing fee or file a motion to proceed in forma pauperis and to provide the

court with a copy of the documents he received while exhausting his administrative remedies. ECF

No. 10. Petitioner was warned that the failure to comply with the court’s order by April 12, 2021,

may subject the case to dismissal. Id. Petitioner did not file a response.

       It is well established that a district court has authority to dismiss a case for failure to

prosecute. “The authority of a court to dismiss sua sponte for lack of prosecution has generally

been considered an ‘inherent power,’ governed not by rule or statute but by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” See Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962). In addition to its inherent

authority, this court may also sua sponte dismiss a case for lack of prosecution under Fed. R. Civ.

P. 41(b). Id. at 630. As Petitioner has failed to prosecute this case and has failed to comply with

an order of this Court, the case is dismissed without prejudice pursuant to Rule 41 of the Federal

Rules of Civil Procedure.
       IT IS SO ORDERED.

                                                    s/Donald C. Coggins, Jr.
June 21, 2021                                       Donald C. Coggins, Jr.
Spartanburg, South Carolina                         United States District Judge



                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                2
